DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 29 October 2020 has been considered by the examiner. It is noted that US 8,545,963 B2 was incorrectly listed on the IDS as having an issue date of 01 October 2016; the examiner has annotated the IDS to reflect the correct issue date of 01 October 2013.

Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7, lines 1-2: “a first non-aluminized-FRP layer disposed on an interior side of the core material” should most likely read “a second non-aluminized-FRP layer disposed on an interior side of the core material”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCloud et al. (US 2021/0188365 A1, “McCloud”) in view of Han (KR 20-0416167 Y1). It is noted that the disclosure of Han is based off a machine translation of the reference included with this action.
With respect to claims 1-5 and 12-13, McCloud discloses a composite structure for use in vehicles, including small personal trailers (i.e., recreational vehicles) ([0017]). The composite structure includes a gel coat 214/a fiber-reinforced polymer (FRP) 212/FRP 206 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The gel coat 214 corresponds to the first gelcoat layer presently claimed; the FRP 206 corresponds to the first non-aluminized-FRP layer comprising a first non-aluminized-fiberglass-fabric presently claimed.

    PNG
    media_image1.png
    774
    361
    media_image1.png
    Greyscale

McCloud does not disclose wherein the FRP 212 is an aluminized-FRP comprising an aluminized-fiberglass-fabric.
Han teaches the use of transparent gelcoats 11 and 15 in combination with a metallic layer comprising aluminum 11a atop a fiber reinforced material 13 (page 4, lines 138-149 and Fig. 1) which forms a pattern on the surface of the molded body to reflect or absorb ambient light and emit light by itself, improve aesthetics and obtain the effect of enabling identification of the molded body in a dark environment (page 6, lines 229-232). The aluminum 11a corresponds to the first aluminum layer disposed on an exterior side of the first fiberglass fabric presently claimed.

    PNG
    media_image2.png
    200
    334
    media_image2.png
    Greyscale

McCloud and Han are analogous inventions in the field of fiber-reinforced polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of McCloud to have transparent gelcoats and aluminum layers atop the fiber reinforced materials as taught by Han in order to provide a composite having a pattern that reflects or absorbs ambient light and emits light by itself, improves aesthetics and obtains the effect of enabling identification of the composite in a dark environment (Han, page 6, lines 229-232). As can be seen in Fig. 2 of McCloud, the first-non-aluminized-FRP layer 206 directly contacts the first aluminized-FRP layer 212 (i.e., they are bonded directly).
With respect to claim 6, McCloud additionally discloses the composite structure has a core layer 202 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The core layer 202 is on an interior side of the first aluminized-FRP layer.
With respect to claim 7, McCloud further discloses the composite structure includes a core 202/intermediate layer 204/FRP 206 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The FRP 206 corresponds to the first non-aluminized-FRP layer disposed on an interior side of the core material presently claimed.
With respect to claims 8-11, McCloud additionally discloses the composite structure includes a gel coat 214/a fiber-reinforced polymer (FRP) 212/FRP 206/intermediate layer 204/core 202/intermediate layer 204/FRP 206/FRP 222/gel coat 224 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The first FRP 206 corresponds to the first non-aluminized-FRP layer comprising a first non-aluminized-fiberglass-fabric presently claimed; the second FRP 206 corresponds to the second non-aluminized-FRP layer comprising a second non-aluminized-fiberglass-fabric. The FRP 222 corresponds to the second FRP layer presently claimed.
McCloud does not disclose wherein the second FRP layer 222 is an aluminized-FRP layer comprising a second aluminized-fiberglass-fabric.
Han teaches the use of transparent gelcoats 11 and 15 in combination with a metallic layer comprising aluminum 11a atop a fiber reinforced material 13 (page 4, lines 138-149 and Fig. 1) which forms a pattern on the surface of the molded body to reflect or absorb ambient light and emit light by itself, improve aesthetics and obtain the effect of enabling identification of the molded body in a dark environment (page 6, lines 229-232). The aluminum 11a corresponds to the first aluminum layer disposed on an exterior side of the first fiberglass fabric presently claimed.

    PNG
    media_image2.png
    200
    334
    media_image2.png
    Greyscale

McCloud and Han are analogous inventions in the field of fiber-reinforced polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of McCloud to have aluminum layers atop the fiber reinforced materials as taught by Han in order to provide a composite having a pattern that reflects or absorbs ambient light and emits light by itself, improves aesthetics and obtains the effect of enabling identification of the composite in a dark environment (Han, page 6, lines 229-232). This combination results in the FRP layer 222 being a second aluminized-FRP layer comprising a second aluminized-fiberglass-fabric as presently claimed.

With respect to claims 14-15 and 18, McCloud discloses a composite structure for use in vehicles, including small personal trailers (i.e., recreational vehicles) ([0017]). The composite structure includes a gel coat 214/a fiber-reinforced polymer (FRP) 212/ core 202/FRP 222/gel coat 224 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The gel coat 214 corresponds to the first gelcoat layer presently claimed; the core 202 corresponds to the presently claimed core material layer; and the gel coat 224 corresponds to the second gelcoat layer presently claimed.

    PNG
    media_image1.png
    774
    361
    media_image1.png
    Greyscale

McCloud does not disclose wherein the FRP 212 or FRP 222 are aluminized-FRP comprising an aluminized-fiberglass-fabric, nor wherein the first and second gelcoat layers are each transparent or translucent.
Han teaches the use of transparent gelcoats 11 and 15 in combination with a metallic layer comprising aluminum 11a atop a fiber reinforced material 13 (page 4, lines 138-149 and Fig. 1) which forms a pattern on the surface of the molded body to reflect or absorb ambient light and emit light by itself, improve aesthetics and obtain the effect of enabling identification of the molded body in a dark environment (page 6, lines 229-232).

    PNG
    media_image2.png
    200
    334
    media_image2.png
    Greyscale

McCloud and Han are analogous inventions in the field of fiber-reinforced polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of McCloud to have transparent gelcoats and aluminum layers atop the fiber reinforced materials as taught by Han in order to provide a composite having a pattern that reflects or absorbs ambient light and emits light by itself, improves aesthetics and obtains the effect of enabling identification of the composite in a dark environment (Han, page 6, lines 229-232). As a result of the combination, the FRP 212 and FRP 222 layers correspond to the claimed first and second aluminized-fiberglass fabrics comprising a first fiberglass fabric and a first aluminum layer disposed on an exterior side of the first fiberglass fabric and a second fiberglass fabric and a second aluminum layer disposed on an interior side of the second fiberglass fabric, respectively.
With respect to claims 16-17, McCloud additionally discloses the composite structure includes a gel coat 214/a fiber-reinforced polymer (FRP) 212/FRP 206/intermediate layer 204/core 202/intermediate layer 204/FRP 206/FRP 222/gel coat 224 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The FRP 206 corresponds to the first and second non-aluminized-FRP layer comprising a non-aluminized-fiberglass-fabric presently claimed. The first and second non-aluminized-FRP layers are directly bonded to the first and second aluminized-FRP layers.

With respect to claims 19-20, McCloud discloses a composite structure for use in vehicles, including small personal trailers (i.e., recreational vehicles) ([0017]). The composite structure includes a gel coat 214/a fiber-reinforced polymer (FRP) 212/FRP 206/intermediate layer 204/core 202/intermediate layer 204/FRP 206/FRP 222/gel coat 224 ([0025-0027] and Fig. 2). The FRP’s are made from fiberglass ([0023], [0026]). The gel coat 214 corresponds to the first gelcoat layer presently claimed; the FRP 206 corresponds to the first non-aluminized-FRP layer comprising a first non-aluminized-fiberglass-fabric presently claimed; the core 202 corresponds to the presently claimed core material layer; the FRP 206 corresponds to the second non-aluminized-FRP layer comprising a second non-aluminized-fiberglass-fabric; and the gel coat 224 corresponds to the second gelcoat layer presently claimed.

    PNG
    media_image1.png
    774
    361
    media_image1.png
    Greyscale

McCloud does not disclose wherein the FRP 212 or FRP 222 are aluminized-FRP comprising an aluminized-fiberglass-fabric, nor wherein the first and second gelcoat layers are each transparent or translucent.
Han teaches the use of transparent gelcoats 11 and 15 in combination with a metallic layer comprising aluminum 11a atop a fiber reinforced material 13 (page 4, lines 138-149 and Fig. 1) which forms a pattern on the surface of the molded body to reflect or absorb ambient light and emit light by itself, improve aesthetics and obtain the effect of enabling identification of the molded body in a dark environment (page 6, lines 229-232).

    PNG
    media_image2.png
    200
    334
    media_image2.png
    Greyscale

McCloud and Han are analogous inventions in the field of fiber-reinforced polymer composites.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite of McCloud to have transparent gelcoats and aluminum layers atop the fiber reinforced materials as taught by Han in order to provide a composite having a pattern that reflects or absorbs ambient light and emits light by itself, improves aesthetics and obtains the effect of enabling identification of the composite in a dark environment (Han, page 6, lines 229-232).

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Dankewich (US 8,210,953 B1) discloses a composite structure 26 having outer clear gelcoats 28 and 32, inner and outer FRP layers 36 and 40, and a core layer 44 (Col. 4, lines 48-53 and Fig. 5). However, there is no disclosure of aluminized-FRP layers between the gelcoats and the FRP layers, and there is no disclosure of the composite’s use in vehicles.

    PNG
    media_image3.png
    257
    452
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787